Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000315
                                                         13-NOV-2015
                                                         10:39 AM


                           SCWC-15-0000315


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                        MICHAEL C. GREENSPON,

                   Petitioner/Plaintiff-Appellant,


                                 vs.


    ONEWEST BANK NA; DAVID B. ROSEN, ESQ.; THE LAW OFFICE OF

                 DAVID B. ROSEN, ALC; DOES 1-10,

                Respondents/Defendants-Appellees.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-15-0000315; CIV. NO. 14-1-0379(1))


       ORDER REJECTING APPLICATIONS FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          The applications for writ of certiorari, filed on

October 20, 2015, are hereby rejected.
          DATED:    Honolulu, Hawai'i, November 13, 2015.

Michael C. Greenspon,          /s/ Mark E. Recktenwald

petitioner pro se

                               /s/ Paula A. Nakayama

David B. Rosen, Esq.

for respondents                /s/ Sabrina S. McKenna


                               /s/ Richard W. Pollack


                               /s/ Michael D. Wilson